Citation Nr: 0111861	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 940	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  This appeal arises from February 2000 and April 2000 
rating decisions, in which the RO denied entitlement to 
service connection for a nervous disorder, and denied 
entitlement to service connection for a bilateral knee 
disorder.  In written statements, dated in May 2000 and June 
2000, the veteran requested a hearing before a hearing 
officer at the RO.  In a written statement, dated in August 
2000, the veteran withdrew his request for a hearing before a 
hearing officer at the RO.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in development of their claims.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The evidence of record includes a report of the veteran's 
military separation examination in February 1954.  The 
examination report noted that the veteran's lower extremities 
and psychiatric evaluation were normal.  With the exception 
of the foregoing examination report and some dental records, 
none of the veteran's service medical records are contained 
in the claims folder.  

Notes in the claims folder, dating from April 2000, show that 
a request for additional service medical records, to include 
sick call and morning reports, was made to the National 
Personnel Records Center (NPRC), and that any of the 
veteran's additional service medical records were destroyed 
in a fire at the NPRC in July 1973.  

A VA Form 10-2593 ("Record of Hospitalization") was added 
to the claims folder in September 1954.  This form indicates 
that the veteran was hospitalized for 8 days in September 
1954 at a VA hospital in Fayetteville, North Carolina (VAMC 
Fayetteville).  Clinical diagnoses were reported as including 
acute adult situational adjustment reaction.  

Reports of VA examinations of the veteran, dated in October 
1979 and December 1982, include assessments by the examining 
physicians that psychiatric and musculoskeletal evaluations 
were normal.  

Records of private medical treatment of the veteran, chiefly 
from a medical facility identified as "Sumter Diagnostics", 
and dating from September 1979 to September 1999, were added 
to the claims folder in November 1999.  In contrast to the 
above referenced VA medical examination reports of October 
1979 and December 1982, a medical note, dated in September 
1980, reported a diagnostic assessment of situational 
anxiety.  Additional and subsequent records showed continuing 
private medical treatment of the veteran for anxiety, 
nervousness, and depression.  

In a written statement, dated in November 1999, the veteran 
reported that he had received medical treatment for the 
disabilities at issue in this appeal at the VA Medical Center 
in Columbia, South Carolina (VAMC Columbia).  Thereafter, in 
January 2000, medical records from VAMC Columbia, dating from 
November 1999 and December 1999, were added to the claims 
folder.  A November 1999 VA medical note indicates that the 
veteran was being seen as a first-time patient.  Diagnostic 
assessments included chronic knee pain.  The veteran gave a 
history of problems with his nerves "since the war".  In a 
December 1999 medical note, the examining physician reported 
that the veteran was seeing a private physician in Sumter, 
South Carolina.  The private physician was not identified.  
It was further noted that he was being referred for 
psychiatric consultation.  No subsequent records of VA 
medical treatment of the veteran, to include the referenced 
psychiatric consultation, have been associated with the 
claims folder.  

The veteran submitted additional medical records in March 
2000.  The records submitted included a copy of a VA hospital 
discharge summary, dated in September 1954, from VAMC 
Fayetteville.  The discharge summary referred to a statement 
by an unidentified physician, who indicated that the veteran 
had been exceedingly nervous and unable to sleep since being 
discharged from service.  He had lost 25 pounds.  His 
adjustment to being at home was described as very difficult 
because of the nervous state existing prior to his separation 
from service, having to receive large doses of sedatives for 
control of nervousness and insomnia.  The VA examiner 
indicated that the veteran explained upon admission to VAMC 
Fayetteville that he was nervous, and he had been nervous 
before entering the army.  The examiner's statement regarding 
the diagnosis included an opinion that the veteran had had a 
history of nervousness before going into service.  

The veteran also submitted a report of medical history and 
examination by Michael K. Drakeford, M.D., dated in October 
1999.  Dr. Drakeford noted the veteran's complaint of 
bilateral knee pain.  The veteran reported having had these 
symptoms for several years, and they had gradually increased 
in severity over the preceding 2 to 3 months.  Dr. Drakeford 
noted that there was no specific history of trauma or known 
initial inciting events.  The veteran indicated that he had 
been a paratrooper but, he could not recall any specific 
major knee injuries on any of his parachute jumps.  Dr. 
Drakeford's diagnostic impression was of bilateral knee 
arthralgia with severe, end-stage patellofemoral joint 
osteoarthritis.  

The Board observes that the veteran's military discharge 
certificate and his DD Form 214 ("Report of Separation from 
the Armed Forces of the United States"), which are of 
record, do not indicate whether he performed duties as a 
paratrooper.  The DD Form 214 shows that the veteran was 
attached to a medical company.  He does not have a parachute 
badge.  In any event, the Board will endeavor to obtain the 
veteran's service personnel records to the extent that they 
are available.  

A letter from Karen N. Paine, M.D., dated in February 2000, 
was also added to the claims folder in March 2000.  Dr. Paine 
noted that she had reviewed the veteran's medical records, 
including the discharge summary from VAMC Fayetteville, dated 
in September 1954.  She stated that she had seen the veteran 
twenty years earlier, and he had declined medical treatment 
for his anxiety disorder at that time.  She saw the veteran 
again in January 2000, and she reported that he presented 
with feelings of anxiety, insomnia, and mood swings.  Dr. 
Paine indicated that she diagnosed generalized anxiety 
disorder and depression.  She opined that the veteran has had 
a generalized anxiety disorder which stems from his military 
service.  

In March 2000, a note from J. Julian Abbott, M.D., of Sumter 
Diagnostics, was added to the claims folder.  Dr. Abbott 
stated that he had treated the veteran for his nerves since 
1979.  Dr. Abbott's note did not express an opinion as to the 
etiology of the veteran's nervous disorder.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center and request 
copies of the veteran's service personnel 
records.  Upon receipt of the veteran's 
service personnel records, if available, 
the RO should review the records to 
determine whether it can be confirmed 
that he served as a paratrooper.  If the 
service personnel records are 
unavailable, the RO should obtain a 
written statement from the NPRC as to why 
the service personnel records are 
unavailable; i.e., lost, destroyed, etc.  

2.  The RO should also request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for an acquired psychiatric 
disorder prior to service, and for an 
acquired psychiatric disorder and 
disorders of his knees since service, to 
specifically include Drs. Karen N. Paine, 
Michael K. Drakeford, and J. Julian 
Abbott, the unidentified physician he was 
seeing in September 1954, and the 
unidentified private physician he was 
seeing in December 1999.  Records of 
medical treatment identified, to include 
medical treatment at the VA Medical 
Center in Columbia, South Carolina, which 
have not yet been associated with the 
claims folder must be obtained.  

3.  After completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must furnish 
an opinion as to whether it is at least 
as likely as not that any currently 
identified chronic acquired psychiatric 
disorder began in service or is otherwise 
related to service.  If the pre-service 
clinical records are obtained showing the 
existence of an acquired psychiatric 
disorder, the examiner must opine as to 
whether such disorder increased in 
severity during service.  

4.  The veteran should also be accorded a 
VA orthopedic examination to determine 
the nature and etiology of any right 
and/or left knee disorder.  All clinical 
findings must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner must furnish an opinion as to 
whether it is at least as likely as not 
that any right knee disorder or left knee 
disorder identified began in service or 
is otherwise related to service.  If 
arthritis is diagnosed in either knee, 
the examiner should express an opinion as 
to whether arthritis of one or both knees 
was manifested within one year after the 
veteran's separation from service.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should then review the 
claim of entitlement to service connection 
for an acquired psychiatric disorder, and 
the claims of entitlement to service 
connection for a right knee disorder and a 
left knee disorder to determine whether 
the claims may be granted.  If any claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



